DETAILED ACTION
Applicants’ filing of May 4, 2022, in response to the action mailed November 4, 2021, is acknowledged.  It is acknowledged that claims 2-25, 27-31, 33, and 35 are cancelled, claims 1 and 26 have been amended, and claims 36-40 have been added.  Claims 1, 26, 32,  34, and 36-40 are pending.  
The elected invention is directed to the chimeric peptide RPRENRGRERGLGSGGGLKLLKKLLKLLKKL (SEQ ID NO: 10)

wherein, RPRENRGRERGL (SEQ ID NO: 7) is an inorganic binding domain that binds titanium, GSGGG (SEQ ID NO: 2) is a spacer, and LKLLKKLLKLLKKL (SEQ IDNO: 8) is an antimicrobial domain effective against Streptococcus mutans ATCC 25175 and Staphylococcus epidermidis ATCC 29886 and 

wherein, the chimeric peptide is layered onto titanium as an inorganic substrate.

Claim 34 was previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  New claims 36 and 38-40 are herein withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claim 26, as amended, is reinstated (withdrawal reversed).
Claims 1, 26, 32, and 37, as encompassing the elected invention, are hereby considered.  
Effective Filing Date
The effective filing date granted for current claims 1, 26, 32, and 37 is August 21, 2017, the filing date of US 62/547,996, which disclosed the recited subject matter.   
AIA -First Inventor to File Status
Based on the effective filing date of August 21, 2017, the present application is being examined under the AIA , first to file provisions.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims
Amend claim 1 as follows.
For claim 1, delete -; or CMLPHHGACGGGKRWWKWWRR (SEO ID NO: 38)-.
Cancel claims 261 and 36-40.
Authorization for this examiner’s amendment was given by James McParland on June 15, 2022.
Allowable Subject Matter
The restriction of invention II, directed to methods of making the allowable product of claim 1, is withdrawn and claim 34 is rejoined.
Claims 1, 32, and 34 are allowed.  The following is an examiner’s statement of reasons for allowance. 
All allowable claims, claims 1, 32, and 34, are limited to the chimeric peptide of RPRENRGRERGLGSGGGLKLLKKLLKLLKKL (SEO IDNO: 10), wherein RPRENRGRERGL is an inorganic binding domain, GSGGG is a spacer, and LKLLKKLLKLLKKL has antimicrobial activity. The utility of said chimeric peptide, as having antimicrobial activity, is credible based on reduction to practice (table 3).  
Furthermore, the unexpected increase in S. mutans killing activity (Table 3), upon the use of the GSGGG spacer (Spacer5) compared to the GGG spacer (Spacer3), makes said chimeric peptide non-obvious to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p EST.
If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on the access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

 /SHERIDAN SWOPE/ Primary Examiner, Art Unit 1652                                                                                                                                                                                                       

	
	
	
	


    
        
            
        
            
        
            
    

    
        1 Claim 26 is redundant with claim 1, as amended herein.